 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10

MERCK & CO., INC.

PLAN FOR DEFERRED PAYMENT OF

DIRECTORS’ COMPENSATION

(Amended September 20, 2002; restated October 1, 2002)



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page
Article I
  Purpose     1  
Article II
  Election of Deferral, Measurement Methods and Distribution Schedule     1  
Article III
  Valuation of Deferred Amounts     2  
Article IV
  Redesignation Within a Deferral Account     3  
Article V
  Payment of Deferred Amounts     4  
Article VI
  Designation of Beneficiary     5  
Article VII
  Plan Amendment or Termination     5  
Schedule A
  Measurement Methods     6  

(i)

 



--------------------------------------------------------------------------------



 



MERCK & CO., INC.
PLAN FOR DEFERRED PAYMENT OF
DIRECTORS’ COMPENSATION



I.   PURPOSE       To provide an arrangement under which directors of Merck &
Co., Inc. other than current employees may (i) elect to voluntarily defer
payment of the annual retainer and meeting and committee fees until after
termination of their service as a director, and (ii) value compensation
mandatorily deferred on their behalf.   II.   ELECTION OF DEFERRAL, MEASUREMENT
METHODS AND DISTRIBUTION SCHEDULE



  A.   Election of Voluntary Deferral Amount     1.   Prior to December 28 of
each year, each director is entitled to make an irrevocable election to defer
until termination of service as a director receipt of payment of (a) 50% or 100%
of the retainer for the 12 months beginning April 1 of the next calendar year,
(b) 50% or 100% of the Committee Chairperson retainer beginning April 1 of the
next calendar year, and (c) 50% or 100% of the meeting and committee fees for
the 12 months beginning April 1 of the next calendar year.     2.   Prior to
commencement of duties as a director, a director newly elected or appointed to
the Board during a calendar year must make the election under this paragraph for
the portion of the Voluntary Deferral Amount applicable to such director’s first
year of service (or part thereof).     3.   The Voluntary Deferral Amount shall
be credited as follows: (1) Meeting and committee fees that are deferred are
credited as of the day the director’s services are rendered; (2) if the Board
retainer and/or Committee Chairperson retainer is deferred, a pro-rata share of
the deferred retainer is credited on the last business day of each calendar
quarter. The dates the Voluntary Deferral Amount, or parts thereof, are credited
to the director’s deferred account are hereinafter referred to as the Voluntary
Deferral Dates.     B.   Mandatory Deferral Amount     1.   On the Friday
following the Company’s Annual Meeting of Stockholders (such Friday hereinafter
referred to as the “Mandatory Deferral Date”), each director will be credited
with an amount equivalent to one-third of the annual cash retainer for the
12 month period beginning on the April 1 preceding the Annual Meeting (the
“Mandatory Deferral Amount”). The Mandatory Deferral Amount will be measured by
the Merck Common Stock account.     2.   A director newly elected or appointed
to the Board after the Mandatory Deferral Date will be credited with a pro rata
portion of the Mandatory Deferral Amount applicable to such director’s first
year of service (or part thereof). Such pro rata portion shall be credited to
the director’s account on the first day of such director’s service.

1



--------------------------------------------------------------------------------



 





  C.   Election of Measurement Method         Each such annual election referred
to in Section A shall include an election as to the measurement method or
methods by which the value of amounts deferred will be measured in accordance
with Article III, below. The available measurement methods are set forth on
Schedule A hereto.     D.   Election of Distribution Schedule         Each
annual election referred to in Section A above shall also include an election to
receive payment following termination of service as a director of all Voluntary
Deferral Amounts and Mandatory Deferral Amounts in a lump sum either immediately
or one year after such termination, or in quarterly or annual installments over
five, ten or fifteen years.



III.   VALUATION OF DEFERRED AMOUNTS



  A.   Common Stock     1.   Initial Crediting. The annual Mandatory Deferral
Amount shall be used to determine the number of full and partial shares of Merck
Common Stock which such amount would purchase at the closing price of the Common
Stock on the New York Stock Exchange on the Mandatory Deferral Date.        
That portion of the Voluntary Deferral Amount allocated to Merck Common Stock
shall be used to determine the number of full and partial shares of Merck Common
Stock which such amount would purchase at the closing price of the Common Stock
on the New York Stock Exchange on the applicable Voluntary Deferral Date.      
  However, should it be determined by the Committee on Directors of the Board of
Directors that a measurement of Merck Common Stock on any Mandatory or Voluntary
Deferral Date would not constitute fair market value, then the Committee shall
decide on which date fair market value shall be determined using the valuation
method set forth in this Article III, Section A.1.         At no time during the
deferral period will any shares of Merck Common Stock be purchased or earmarked
for such deferred amounts nor will any rights of a shareholder exist with
respect to such amounts.     2.   Dividends. Each director’s account will be
credited with the additional number of full and partial shares of Merck Common
Stock which would have been purchasable with the dividends on shares previously
credited to the account at the closing price of the Common Stock on the New York
Stock Exchange on the date each dividend was paid.     3.   Distributions.
Distribution from the Merck Common Stock account will be valued at the closing
price of Merck Common Stock on the New York Stock Exchange on the distribution
date.

2



--------------------------------------------------------------------------------



 





  B.   Mutual Funds     1.   Initial Crediting. The amount allocated to each
Mutual Fund shall be used to determine the full and partial Mutual Fund shares
which such amount would purchase at the closing net asset value of the Mutual
Fund shares on the Mandatory or Voluntary Deferral Date, whichever is
applicable. The director’s account will be credited with the number of full and
partial Mutual Fund shares so determined.         At no time during the deferral
period will any Mutual Fund shares be purchased or earmarked for such deferred
amounts nor will any rights of a shareholder exist with respect to such amounts.
    2.   Dividends. Each director’s account will be credited with the additional
number of full and partial Mutual Fund shares which would have been purchasable,
at the closing net asset value of the Mutual Fund shares as of the date each
dividend is paid on the Mutual Fund shares, with the dividends which would have
been paid on the number of shares previously credited to such account (including
pro rata dividends on any partial shares).     3.   Distributions. Mutual Fund
distributions will be valued based on the closing net asset value of the Mutual
Fund shares on the distribution date.     C.   Adjustments         In the event
of a reorganization, recapitalization, stock split, stock dividend, combination
of shares, merger, consolidation, rights offering or any other change in the
corporate structure or shares of the Company or a Mutual Fund, the number and
kind of shares or units of such investment measurement method available under
this Plan and credited to each director’s account shall be adjusted accordingly.



IV.   REDESIGNATION WITHIN A DEFERRAL ACCOUNT



  A.   General         A director may request a change in the measurement
methods used to value all or a portion his/her account other than Merck Common
Stock. Amounts deferred using the Merck Common Stock method and any earnings
attributable to such deferrals may not be redesignated. The change will be
effective on (i) the day when the redesignation request is received pursuant to
administrative guidelines established by the Human Resources Financial Services
area of the Treasury department, provided the request is received prior to the
close of the New York Stock Exchange on such day or (ii) the next following
business day if the request is received when the New York Stock Exchange is
closed.     B.   When Redesignation May Occur     1.   During Active Service.
There is no limit on the number of times a director may redesignate the portion
of his/her deferred account permitted to be redesignated. Each such request
shall be irrevocable and can be designated in whole percentages or as a dollar
amount.

3



--------------------------------------------------------------------------------



 





  2.   After Death. Following the death of a director, the legal representative
or beneficiary of such director may redesignate subject to the same rules as for
active directors set forth in Article IV, Section B.1.     C.   Valuation of
Amounts to be Redesignated         The portion of the director’s account to be
redesignated will be valued at its cash equivalent and such cash equivalent will
be converted into shares or units of the other measurement method(s). For
purposes of such redesignations, the cash equivalent of the value of the Mutual
Fund shares shall be the closing net asset value of such Mutual Fund on (i) the
day when the redesignation request is received pursuant to administrative
guidelines established by the Human Resources Financial Services area of the
Treasury department, provided the request is received prior to the close of the
New York Stock Exchange on such day or (ii) the next following business day if
the request is received when the New York Stock Exchange is closed.



V.   PAYMENT OF DEFERRED AMOUNTS



  A.   Payment         All payments to directors of amounts deferred will be in
cash in accordance with the distribution schedule elected by the director
pursuant to Article II, Section D. Distributions shall be pro rata by
measurement method. Distributions shall be valued on the fifteenth day of the
distribution month (or, if such day is not a business day, the next business
day) and paid as soon thereafter as possible.     B.   Changes to Distribution
Schedule Prior to Termination         Upon the request of a director made at any
time during the calendar year immediately preceding the calendar year in which
service as a director is expected to terminate, the Committee on Directors of
the Board of Directors (“Committee on Directors”), in its sole discretion, may
authorize: (a) an extension of a payment period beyond that originally elected
by the director not to exceed that otherwise allowable under Article II,
Section D, and/or (b) a payment frequency different from that originally elected
by the director. Such request may not be made with regard to amounts deferred
after December 31, 1990 using the Merck Common Stock method and to any earnings
attributable to such deferrals. Deferrals into Merck Common Stock made after
December 31, 1990 and any earnings thereon may only be distributed in accordance
with the schedule elected by the director under Article II, Section D or
determined by the Committee on Directors under Article VI.     C.  
Post-Termination Changes to Distribution Schedule         Following termination
of service as a director, each director may make one request for a further
extension of the period for distribution of his/her deferred compensation. Such
request must be received by the Committee on Directors prior to the first
distribution to the participant under his/her previously elected distribution
schedule. Any revised distribution schedule may not exceed the deferral period
otherwise allowable under Article II, Section C. This request may be granted and
a new payment schedule determined in the sole discretion of the Committee on
Directors.

4



--------------------------------------------------------------------------------



 





      Such request may not be made with regard to amounts deferred after
December 31, 1990 using the Merck Common Stock Method and to any earnings
attributable to such deferrals. Any retired director who is not subject to U.S.
income tax may petition the Committee on Directors to change payment frequency,
including a lump sum distribution, and the Committee on Directors may grant such
petition if, in its discretion, it considers there to be reasonable
justification therefor. Deferrals into Merck Common Stock made after
December 30, 1990 and any earnings thereon may only be distributed in accordance
with the schedule elected by the director under Article II, Section D or
determined by the Committee on Directors under Article VI.     D.   Forfeitures
        A director’s deferred amount attributable to the Mandatory Deferral
Amount and earnings thereon shall be forfeited upon his or her removal as a
director or upon a determination by the Committee on Directors in its sole
discretion, that a director has:



  (i)   joined the Board of, managed, operated, participated in a material way
in, entered employment with, performed consulting (or any other) services for,
or otherwise been connected in any material manner with a company, corporation,
enterprise, firm, limited partnership, partnership, person, sole proprietorship
or any other business entity determined by the Committee on Directors in its
sole discretion to be competitive with the business of the Company, its
subsidiaries or its affiliates (a “Competitor”);     (ii)   directly or
indirectly acquired an equity interest of five (5) percent or greater in a
Competitor; or     (iii)   disclosed any material trade secrets or other
material confidential information, including customer lists, relating to the
Company or to the business of the Company to others, including a Competitor.



VI.   DESIGNATION OF BENEFICIARY       In the event of the death of a director,
the deferred amount at the date of death shall be paid to the last named
beneficiary or beneficiaries designated by the director, or, if no beneficiary
has been designated, to the director’s legal representative, in one or more
installments as the Committee on Directors in its sole discretion may determine.
  VII.   PLAN AMENDMENT OR TERMINATION       The Committee on Directors shall
have the right to amend or terminate this Plan at any time for any reason.

5



--------------------------------------------------------------------------------



 



SCHEDULE A

MEASUREMENT METHODS

(January 1, 2002)

Merck Common Stock

Mutual Funds

      American Century Emerging Markets Fund     Europacific Growth Fund    
Fidelity Destiny I     Fidelity Dividend Growth     Fidelity Equity Income Fund
    Fidelity Low-Priced Stock Fund     Fidelity Retirement Money Market    
Fidelity Spartan Government Income     Fidelity Spartan U.S. Equity Index    
Franklin Small-Mid Cap Growth A     Janus Enterprise     Janus Growth & Income  
  Liberty Acorn Z     PIMCO Foreign Bond Institutional     PIMCO Long Term US
Government Institutional     PIMCO Total Return Institutional     Putnam Global
Equity Fund A*     Putnam International Voyager A     Putnam Vista A     T. Rowe
Price Blue Chip Growth Fund     Vanguard Asset Allocation    

         *From September 20, 2002 — September 30, 2002, this investment was
briefly named the Putnam Global Growth Fund A as a result of the merger, in
September 2002, of Putnam Global Equity Fund A with Putnam Global Growth Fund A.
The merged fund briefly retained the name “Putnam Global Growth Fund A.”
Effective October 1, 2002, the merged fund changed its name to “Putnam Global
Equity Fund A.”

6